PER CURIAM.
Be it remembered, that on the twentyseeond day of December, 1923, the attorney general filed in this court a complaint seeking the disbarment of John S. MeClory, a duly licensed and practicing attorney of this state, upon the ground that MeClory had been guilty of professional misconduct. It was alleged that on the fifteenth day of November, 1923, MeClory pleaded guilty of the crime of grand larceny in the district court of Toole county, Montana, whereupon he was sentenced to imprisonment in the state prison for a term of not less than two nor more than four years. A certified copy of the judgment-roll in the cause referred to in the complaint wherein MeClory was convicted, was filed in this court on December 11. Summons *607issued on December 22. By provision of the summons the defendant John S. MeClory was required to answer the complaint within twenty days after the summons was served on him. On the nineteenth day of January, 1924,- MeClory accepted service of the summons. He has not made any appearance in this court and the charges of the complaint therefore stand as confessed. Accordingly:
Mr. Wellington D. Rankin, Attorney General, for the State.
Whereas the said John S. MeClory by a judgment duly given and made by the district court of Toole county, Montana, on the fifteenth day of November, 1923, was duly convicted of the crime of grand larceny, and he has made no defense against the accusation lodged against him in this court.
It is ordered, adjudged and decreed that the said John S. MeClory be and he is hereby disbarred from practicing as an attorney and counselor at law within the state of Montana, and Ms name is ordered stricken from the roll1 of attorneys and counselors at law of tMs court.